Citation Nr: 1307309	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  09-44 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a temporary total disability rating under the provisions of 38 C.F.R. § 4.29, based on hospitalization in October 2008 for a right total hip arthroplasty. 

2. Entitlement to a higher rating than 30 percent for right hip avascular necrosis, status post total arthroplasty, from December 1, 2009.

3. Entitlement to a higher initial rating than 50 percent for major depressive disorder.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from September 1980 to September 1984.

The appeal comes before the Board of Veterans' Appeals (Board) from January 2009 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, and a September 2012 rating decision of the Appeals Management Center (AMC). 

The appeal as to the claim for a higher rating for major depressive disorder arises from a January 2013 rating decision which has not yet been associated with the claims file and has also not yet been attached to the Veteran's Virtual VA file. Nonetheless, the Veteran submitted a document in January 2013 informing of that decision and expressing disagreement with the initial rating assigned with the grant of service connection for major depressive disorder.

The Board remanded the case in June 2011 for additional development, and it now returns to the Board for further appellate action. 

Subsequent to the Board's June 2011 remand, the AMC by the September 2012 rating action granted service connection for right hip avascular necrosis, status post total hip arthroplasty, (right hip disability) assigning initial ratings of 20 percent effective April 30, 2008; 100 percent effective October 23, 2008, based on the total hip arthroplasty; and 30 percent effective December 1, 2009. By an October 2012 rating action the AMC granted service connection for depression and assigned a 50 percent initial rating effective from March 11, 2009. These actions constitute complete grants of the Veteran's claims, then subject to the Board's June 2011 remand, for service connection for the right hip disability, for a convalescent rating following the right total hip arthroplasty, and for service connection for a psychiatric disorder. 

The issue of entitlement to service connection for a left hip disability, claimed as secondary to the right hip disability on the basis of aggravation, was raised by the Veteran in a November 2012 submission. That service connection claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to a higher ratings for right hip disability and a major depressive disorder, and entitlement to a TDIU are addressed in the REMAND that follows the ORDER section of this decision. 


FINDING OF FACT

The Veteran was not hospitalized in excess of 21 days for his right total hip arthroplasty in October 2008, and his right total hip arthroplasty has already been assigned a 100 percent rating for convalescence from the date of his hospital admission in October 2008 through November 2009. 


CONCLUSION OF LAW

The criteria for a temporary total rating based on hospitalization in October 2008 for a right total hip arthroplasty are not met. 38 C.F.R. § 4.29 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with the VCAA or the implementing regulation.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).


II. Clam for Benefits Pursuant to 38 C.F.R. § 4.29

The Veteran contends, in effect, that he is entitled to temporary total disability benefits pursuant to the provisions of 38 C.F.R. § 4.29, based on his hospitalization in October 2008, when he underwent a right total knee arthroplasty. 

The medical record is not disputed in this case as to the documented duration of that hospitalization. The hospitalization records reveal that the Veteran was hospitalized at a VA facility from October 23, 2008, to October 27, 2008, for that surgery. 

The applicable regulation, 38 C.F.R. § 4.29, provides that a temporary total rating will be assigned for hospital treatment for a service-connected disability when the Veteran is hospitalized in excess of 21 days. Because the Veteran was not hospitalized in excess of 21 days for the October 2008 surgery, no temporary total disability benefit may be granted the Veteran under that provision, as a matter of law. In any event, the Veteran has already been granted a 100 percent rating for convalescence from the date of his hospitalization in October 2008 through November 2009.


ORDER

Entitlement to a temporary total disability rating under the provisions of 38 C.F.R. § 4.29, based on hospitalization in October 2008 for a right total hip arthroplasty, is denied. 



REMAND

The Veteran submitted a statement in November 2012 requesting the RO to reconsider its September 2012 rating decision assigning post-convalescent rating of 30 percent for his service-connected right hip disorder, status post arthroplasty or to accept his statement as a notice of disagreement with the rating decision.  Similarly, the Veteran submitted a statement in January 2013 requesting the RO to reconsider its January 2013 rating decision rating his major depressive disorder as 50 percent disabling or to accept his statement as a notice of disagreement with the rating decision.  

Because a notice of disagreement places an issue in appellate status, these matters must be remanded for the originating agency to issue a statement of the case if either benefit sought is not granted on reconsideration.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

The Veteran was afforded a VA disability benefits questionnaire (DBQ) examination for compensation purposes in August 2011 to address his right total hip replacement and whether this renders him incapable of employment. Unfortunately, it appears that the examiner addressed the impact on occupational functioning of the combined effects of the Veteran's bilateral hip disability rather than the effects of the service-connected right hip disability alone. Moreover, the Veteran was subsequently granted service connection for psychiatric disability.  Therefore, he should be afforded a VA examination to address the combined effects of both of his service-connected disabilities on his employability.

The Veteran in November 2012 submitted a completed TDIU application, VA Form 21-8940. However, in that application the Veteran only reported a history of part-time employment in housekeeping, 20 hours per week, between 1998 and 2012. This self-reported history is inconsistent with the Veteran's report at his VA psychiatric DBQ examination in August 2011 that he last worked full-time in manufacturing in 2005, and had held that manufacturing job for 13 years.  Clarification concerning the Veteran's work history is therefore required.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should reconsider the rating decisions assigning a 50 percent rating for the Veteran's psychiatric disability and a post-convalescent rating of 30 percent for his right hip disability.  If any benefit sought is not granted to the Veteran's satisfaction, he should be provided a Statement of the Case and informed of the requirements to perfect an appeal with respect to the new issue or issues addressed therein. If the Veteran perfects an appeal with respect one or both issues, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board for further appellate action.

2. The RO or the AMC should undertake appropriate development to obtain any outstanding evidence pertinent to the Veteran's claim for a TDIU.

3.  The RO or the AMC also should request the Veteran to provide clarifying and accurate information concerning his work history.

4.  Then, the Veteran should be afforded a VA examination to address the impact of all service-connected disabilities on his capacity for substantially gainful employment. The claims folders and any pertinent evidence in Virtual VA that is not contained in  the claims folders should be provided to and reviewed by the examiner. Any indicated tests and studies should be conducted.

The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities are sufficient by themselves to preclude the Veteran from obtaining or retaining substantially gainful employment consistent with his education and occupational background. The rationale for all opinions expressed must also be provided.

5. The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Thereafter, readjudicate the claim for a TDIU. If this benefit is not granted to the Veteran's satisfaction, provide him with a Supplemental Statement of the Case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


